Title: Abigail Adams to Mary Smith Cranch, 15 July 1766
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My Dear Sister
      Braintree july 15. 1766
     
     Tomorrow being Commencment, suppose this will not fail thro want of a conveyance. I therefore set, to tell you that I was much obliged by your kind Letter. When ever I receive a Letter from you it seems to give new Springs to my nerves, and a brisker circulation to my Blood, tis a kind of pleasing pain that I feel, and I some how, or other catch the infection which you speak of, and I feel so glad that I can scarcly help feeling sorry. These seem to be odd, tho I believe they are very natural Sensations.
     You ask me if I will not come and tarry a Week with you. I have been Scheeming of it this forghtnight, and this was the week we pitch’d upon but some difficulties arose, then we talked of keeping Thanksgiving with you, but farming and the Courts come so thick upon us, that we cannot bring that to bear, for next week the Superior Court sets, the inferiour is adjournd to the week after. So that there is no opportunity till the week after that, and then I hope there will not any more Mountains arise to hinder me. Mole hills I always Expect to find, but them I can easily surmount.
     As to Sister Betsy, poor Girl her heart is with you, but when her Body will be, is uncertain, for one while her cough is too bad, then it is too hot weather. O you know how it always was. Dont you remember the time when I wanted to go to Commencment.—These matters you know we always wish’d were otherways. I desire to be very thankful that I can do as I please now!!! I have had upon a visit here, from Saturday till tuesday Mr. Samll. Adams and wife, and indeed Sister they are a charming pair. In them is to be seen the tenderest affection towards each other, without any fulsome fondness, and the greatest Complasance, delicacy and good breeding that you can immagine, yet seperate from any affectation—in them you might see those Lines of Thomson verified
     
      “There, friendship full exerts her softest power,
      Perfect Esteem, enliven’d by desire,
      Ineffable, and Sympathy of Soul
      Thought meeting thought, and will preventing will,
      With boundless confidence.”
     
     Had you been at Germantown, you should have been an Eye Witness of what I have told you. How often do I think, now if She was but there, I would run away and see her. 
       
        “How Blessings brighten as they take their flight.”
       
       Dont you begin to think of comeing this way. And my Dear Betsy, I am affraid she will forget me. The weather will be so hot that I cannot think of bringing Nabby with me. Poor Rogue She has been very poorly these 3 or 4 Days, cutting teeth I believe. Her cough too is bad again.—Well tis time for me to think of drawing to a close, for tis pretty late, but I assure you I shall not follow your practise of rising by 4 oclock. It does not agree with my inclination to Laziness.
     Your Stockings will send the first good opportunity, Love to Mr. Cranch. I have a little business for him, haveing broke the Spring of our timepiece. Mr. Adams sends Love to you and yours. So does your Truly affectionate Sister,
     
      Abigail Adams
     
    